                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                MISSOULA DIVISION

  TANYA GERSH,
                                                    CV 17-50-M-DLC-JCL
          Plaintiff,

    and                                              ORDER

  TIMOTHY C. FOX, in his official
  capacity as Attorney General of the
  State of Montana,

          Intervenor,

  vs.

  ANDREW ANGLIN,

          Defendant.




        On April 30, 2019, Plaintiff Tanya Gersh filed a notice stating that

Defendant Andrew Anglin failed to appear for his deposition noticed for 9:00 a.m.

that day in New York City, New York. Therefore, pursuant to the Court’s order

entered April 22, 2019, IT IS ORDERED that Defendant’s default is hereby

entered in the record in this case. The Clerk of Court is directed to enter

Defendant’s default.

        DATED this 30th day of April, 2019.

                                               ______________________________
                                               Jeremiah C. Lynch
                                               United States Magistrate Judge

                                           1
